Case 1:17-cv-02941-CMA-STV Document 172 Filed 09/14/20 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Civil Action No. 17-cv-02941-CMA-STV

   RYAN PARTRIDGE,

         Plaintiff,

   v.

   JOE PELLE, in his official capacity as Boulder County Sheriff;
   BRUCE HAAS, in his individual and official capacity as the administrator of the Boulder
   County Jail and Division of Chief of the Boulder County Sheriff’s Office;
   JEFF GOETZ, in his individual and official capacity as the administrator of the Boulder
   County Jail and Division Chief of the Boulder County Sheriff’s Office;
   SHANE MCGURK, in his individual and official capacity as the Corrections Program
   Coordinator for the Boulder County Jail Mental Health Program;
   T. SMITH, in his individual and official capacity;
   KARMEN KOGER, in her individual and official capacity;
   THOMAS GROFF, in his individual and official capacity;
   PAMELA LEVETT, in her individual and official capacity;
   ERIK CONTRERAS, in his individual and official capacity;
   CHRISTOPHER MECCA, in his individual and official capacity;
   DEBBIE STEVENS, in her individual and official capacity;
   ROBERT HICKS, in his individual and official capacity;
   DAN NEWCOMB, in his individual and official capacity;
   CHUCK SISNEROS, in his individual and official capacity;
   GREGORY CLEM, in his individual and official capacity;
   CHRISTIAN BERRINGER, in his individual and official capacity;
   DALE GREENE, in his individual and official capacity;
   VILI MAUMAU, in his individual and official capacity;
   ANTHONY HOLLONDS, in his individual and official capacity;
   LYDIA MITCHELL, in her individual and official capacity; and
   BOULDER COUNTY SHERIFF’S OFFICE,

         Defendants.


           ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION
Case 1:17-cv-02941-CMA-STV Document 172 Filed 09/14/20 USDC Colorado Page 2 of 8




          This matter is before the Court on Plaintiff’s Fed. R. Civ. P. 54(b) Motion for

   Reconsideration of this Court’s Order on Defendants’ Motion to Dismiss [Doc. 108]

   (Doc. # 158), wherein Plaintiff moves this Court to revise its March 5, 2019 Order on

   Defendants’ Motion to Dismiss (Doc. # 48) to allow Plaintiff’s previously dismissed

   Claim Ten to proceed against Pamela Levett, Shane McGurk, and Dale Green. For the

   reasons described herein, the Court denies the Motion.

                                    I.      BACKGROUND

          This Court and Magistrate Judge Varholak have described the factual and

   procedural history of this action at length. See (Doc. # 108 at 2–9); (Doc. # 157 at 2–

   10); (Doc. # 88 at 2–15). Accordingly, this Order will reiterate only what is necessary to

   address Plaintiff’s Motion for Reconsideration.

          The instant case stems from events that took place between 2015 and 2016 at

   the Boulder County Jail (“BCJ”), which culminated in Mr. Partridge gouging his eyes out

   by hand in his jail cell. On December 7, 2017, Plaintiff initiated the instant action against

   22 individuals, including Boulder County Sheriff’s Office deputies, division chiefs, and

   the Sheriff himself. See generally (Doc. # 1). Plaintiff asserted thirteen claims. In Mr.

   Partridge’s Claim Ten brought against all Defendants, he alleged deliberate indifference

   on the part of jail mental health and corrections staff in failing to get him treatment and

   failing to protect him on the night of December 17, 2016, when they knew of his

   psychosis and potentially life threatening, self-harming behavior. (Id. at 36–37.)

          In its March 5, 2019 Order, this Court affirmed and adopted in part and rejected

   in part the September 18, 2018 Recommendation of Magistrate Judge Varholak (Doc. #

   88) and dismissed Claims One, Five, Ten, and Thirteen. See generally (Doc. # 108).

                                                 2
Case 1:17-cv-02941-CMA-STV Document 172 Filed 09/14/20 USDC Colorado Page 3 of 8




   Therein, the Court concluded in relevant part that “Defendants McGurk, Levett, Smith,

   Green, Berringer, Maumau, Pelle, and Goetz are entitled to qualified immunity as to

   Claim Ten because Plaintiff fail[ed] to allege that they violated clearly established law on

   December 17, 2016.” (Id. at 31.) In his Motion for Reconsideration, Plaintiff moves the

   Court to reconsider its March 5, 2019 Order and allow Plaintiff’s Claim Ten to proceed

   against former Defendants Pamela Levett, Shane McGurk, and Dale Green. To support

   his Motion, Plaintiff argues that after this Court dismissed Claim Ten, he obtained new

   evidence through discovery—in particular, through the depositions of BCJ staff

   members Pamela Levett and Shane McGurk—that “mak[es] clear the specific and

   definite facts and constitutional obligations of which the BCJ mental health staff were

   well aware.” (Doc. # 158 at 5–6.)

                                         II.      DISCUSSION

   A.       APPLICABLE LEGAL PRINCIPLES

            The Federal Rules of Civil Procedure do not explicitly authorize a motion for

   reconsideration. However, Fed. R. Civ. P. 54(b) allows a district court, in relevant part,

   to revise a previous interlocutory order at any time before the entry of judgment. 1 The



   1
       Rule 54(b) provides as follows:
            When an action presents more than one claim for relief—whether as a claim,
            counterclaim, crossclaim, or third-party claim—or when multiple parties are
            involved, the court may direct entry of a final judgment as to one or more, but
            fewer than all, claims or parties only if the court expressly determines that there
            is no just reason for delay. Otherwise, any order or other decision, however
            designated, that adjudicates fewer than all the claims or the rights and liabilities
            of fewer than all the parties does not end the action as to any of the claims or
            parties and may be revised at any time before the entry of a judgment
            adjudicating all the claims and all the parties’ rights and liabilities.
   Fed. R. Civ. P. 54(b).

                                                      3
Case 1:17-cv-02941-CMA-STV Document 172 Filed 09/14/20 USDC Colorado Page 4 of 8




   Tenth Circuit recognizes three basic grounds upon which a motion for reconsideration

   may be granted: “(1) an intervening change in the controlling law, (2) new evidence

   previously unavailable, and (3) the need to correct clear error or prevent manifest

   injustice.” Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000); see

   Ankeney v. Zavaras, 524 F. App'x 454, 458 (10th Cir. 2013) (applying Servants of

   Paraclete factors to Fed. R. Civ. P. 54(b) motion for reconsideration). A motion for

   reconsideration is appropriate to correct clear error or prevent manifest injustice “where

   the court has misapprehended the facts, a party's position, or the controlling law.”

   Servants of Paraclete, 204 F.3d at 1012.

          The grounds warranting reconsideration are limited and occur only in

   “exceptional situation[s].” Proctor & Gamble v. Haugen, 222 F.3d 1262, 1271 (10th Cir.

   2000). A motion for reconsideration is not appropriate to revisit issues already

   addressed or advance arguments that could have been raised in prior briefing. See Van

   Skiver v. United States, 952 F.2d 1241, 1243 (10th Cir. 1991); see also Servants of the

   Paraclete, 204 F.3d at 1012 (“Absent extraordinary circumstances ... the basis for the

   second motion must not have been available at the time the first motion was filed.”). “In

   addition, ‘arguments raised for the first time in a motion for reconsideration are not

   properly before the Court and generally need not be addressed.’” Sump v. Fingerhut,

   Inc., 208 F.R.D. 324, 327 (D. Kan. 2002) (quoting United States v. Castillo-Garcias, 117

   F.3d 1179, 1197 (10th Cir. 2007)).

          As a practical matter, to succeed on a motion for reconsideration, “a party must

   set forth facts or law of a strongly convincing nature to induce the court to reverse its

   prior decision.” Nat'l Bus. Brokers, Ltd. v. Jim Williamson Prods., Inc., 115 F. Supp. 2d

                                                4
Case 1:17-cv-02941-CMA-STV Document 172 Filed 09/14/20 USDC Colorado Page 5 of 8




   1250, 1256 (D. Colo. 2000) (citation omitted), aff'd, 16 F. App'x 959 (10th Cir. 2001). “A

   motion to reconsider ... should be denied unless it clearly demonstrates manifest error

   of law or fact or presents newly discovered evidence.” Id. (citation and internal quotation

   marks omitted).

   B.     ANALYSIS

          Plaintiff argues that two of the grounds to grant a motion for reconsideration—

   i.e., new evidence previously unavailable and the need to correct clear error or prevent

   manifest injustice—apply in the instant case. The Court finds that neither basis for

   reconsideration is appropriate.

          1.     New Evidence Previously Unavailable

          In his Motion and Reply, Plaintiff argues that the deposition testimony of Shane

   McGurk and Pamela Levett “confirms the strength of the allegations included in his

   complaint and draws into focus this Court’s error on Defendants’ motion to dismiss.”

   (Doc. # 163 at 2.) However, Plaintiff’s reliance on this deposition testimony is misplaced.

   In deciding a Rule 12(b)(6) motion, the Court generally may only consider the pleadings

   themselves. Jojola v. Chavez, 55 F.3d 488, 494 (10th Cir. 1995). Notwithstanding the

   general rule, “the district court may consider documents referred to in the complaint if

   the documents are central to the plaintiff's claim and the parties do not dispute the

   documents' authenticity.” Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir.

   2007) (quoting Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th Cir. 2002)).

          The recently acquired deposition testimony does not fall within the narrow

   exception to the general rule that the Court may only consider the pleadings in resolving

   a 12(b)(6) motion. Therefore, because the Court could not have considered the

                                                5
Case 1:17-cv-02941-CMA-STV Document 172 Filed 09/14/20 USDC Colorado Page 6 of 8




   deposition testimony in resolving Defendants’ Motion to Dismiss, the Court may not

   grant a motion for reconsideration on this basis. See Rocha v. CCCF Admin., No. 09-cv-

   01432-CMA-MEH, 2010 WL 1333138, at *3 (D. Colo. Apr. 2, 2010) (noting the plaintiff’s

   request that the Court consider exhibits attached to his motion for reconsideration that

   were not attached to his complaint did not comport with 12(b)(6) standard to test the

   sufficiency of the allegations within the four corners of the complaint).

          Moreover, to the extent Plaintiff argues that the deposition testimony of Levett

   and McGurk establishes that mental health staff at BCJ “were not at all uncertain about

   the measures that needed to be taken to ensure Mr. Partridge vital, and constitutionally

   guaranteed, medical care,” Plaintiff misapprehends the purely legal grounds on which

   the Court dismissed Claim Ten. Whether the law is clearly established at the time of the

   alleged violation is not a subjective question that considers the beliefs of the state

   actors before the Court. Instead, it is an objective legal question that would not be

   affected by the subsequent deposition testimony of BCJ mental health staff, even if the

   Court were to consider the deposition testimony. See Murphy v. Gardner, 413 F. Supp.

   2d 1156, 1163 (D. Colo. 2006) (citing Crawford–El v. Britton, 523 U.S. 574, 588 (1998))

   (noting the “subjective understanding of the actor” is not important to the clearly

   established law analysis because “[w]hether a right was ‘clearly established’ is an

   ‘essentially legal question,’ which is only loosely tied to the particular facts of the

   case.”).

          2.     Need to Correct Clear Error or Prevent Manifest Injustice

          The remainder of Plaintiff’s Motion rehashes arguments that were previously

   before the Court, stating: “It has been clearly established for years that mental health

                                                  6
Case 1:17-cv-02941-CMA-STV Document 172 Filed 09/14/20 USDC Colorado Page 7 of 8




   workers in a correctional facility who (1) are confronted with a person with serious

   mental health issues and risks of self-harm and (2) know that they are unable to care for

   the person in their setting, must serve as gatekeepers to get the person the care they

   obviously need.” (Doc. # 158 at 9) (citing Blackmon v. Sutton, 734 F.3d 1237, 1245–46

   (10th Cir. 2013)). Plaintiff raised precisely this argument at the Motion to Dismiss stage,

   citing Blackmon v. Sutton in his Response to Defendants’ Motion to Dismiss (Doc. # 72

   at 27) and his Response to the Sheriff’s Defendants’ Objection to Judge Varholak’s

   Recommendation (Doc. # 102 at 27). After careful consideration of the briefing on the

   Motion to Dismiss, the Recommendation, the briefing on Defendants’ Objections to the

   Recommendation, and the relevant case law, the Court determined that Plaintiff failed to

   identify violations of clearly established law and that Defendants Levett, McGurk, and

   Green were entitled to qualified immunity on that basis. (Doc. # 108 at 27–31.) Plaintiff

   has failed to demonstrate a manifest error of law in the Court’s previous order.

   Therefore, Plaintiff’s Motion for Reconsideration is also inappropriate on this basis. See

   Van Skiver, 952 F.2d at 1243 (“A motion for reconsideration is not appropriate to revisit

   issues already addressed or advance arguments that could have been raised in prior

   briefing.”); see also Nat'l Bus. Brokers, Ltd., 115 F. Supp. 2d at 1256 (“[A] party must set

   forth facts or law of a strongly convincing nature to induce the court to reverse its prior

   decision.”).




                                                 7
Case 1:17-cv-02941-CMA-STV Document 172 Filed 09/14/20 USDC Colorado Page 8 of 8




                                 III.      CONCLUSION

         For the foregoing reasons, Plaintiff’s Fed. R. Civ. P. 54(b) Motion for

   Reconsideration of this Court’s Order on Defendants’ Motion to Dismiss [Doc. 108]

   (Doc. # 158) is DENIED.

         DATED: September 14, 2020

                                                   BY THE COURT:

                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                               8
